DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different external supply lines must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities:
Regarding claims 3 and 4, 3th  should be 3rd   
Regarding claim 7, “upper the” should probably be “above the”
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and claim 7, it is not clear where the external supply lines are located.  Paragraph [00300] describes an external supply line (an = one) that is connected to connection member 850. Paragraph [00356] states that the inlet holes 851 are connected with external supply lines, respectively.  Because connection member 850 is connected to one external line, and connection member 850 houses inlet holes 851, it seems to follow that the different “external” supply lines are interior to the container, within the connection member 850.  It is not clear what supply lines would constitute the different exterior supply lines or where the different “exterior” lines are in respect to the other claimed structure.  
For the purposes of examination “external supply lines” are not interpreted as being outside the entire container but may be external to the injection members.

Regarding claims 2 and 8, it is not clear how claim 2 is further limiting.  The first clause is broader than the limitations of claim 1 because the external supply lines (which were previously introduced in claim 1 and are introduced again in claim 2) do not have to be different external supply lines as required by claim 1.  Are the external supply lines in claim 2 different than those introduced in claim 1 (likewise for claim 8)?  The second clause does not further introduce any structure but only appears to group the injection holes. 

Claim 6 recites the limitation "the exhaust member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maraschin et al. (US 2016/0118282) in view of Inoue et al. (US 8002895).
Regarding claim 1, 
Maraschin discloses a container for storing wafers, fig. 19, the container comprising:
a storage chamber configured such that a wafer is stored therein through a front opening, fig. 2;
a first injection member inner wall surface (at 2130, fig. 19) in which a plurality of first injection holes 2124 (represented as dots in fig. 19, within 2130, also seen in fig. 21, at 2124) are formed and constituting a circumferential surface of the storage chamber, [0086];
a first injection member outer wall surface 2128 provided spaced from the first injection member inner wall surface in a direction opposite to the storage chamber, fig. 19; 
a 1st-1st injection member provided in contact with a left side of the storage chamber and a 1st-2nd injection member provided in contact with the left side of the storage chamber and provided adjacent to the 1st-1st injection member, [0019];
wherein, fig. 19 shows that the injection members are defined by a gap between the first injection member inner wall surface and the first injection member outer wall surface;
wherein the injection members are vertically partitioned (at 2102) so as to be positioned in a horizontal direction from each other,

    PNG
    media_image1.png
    365
    380
    media_image1.png
    Greyscale

Maraschin does not disclose how the injection members of the embodiment of fig. 19 are supplied with the purge gas.
However, Inoue is analogous art in regard to containers for storing wafers/substrates, col. 4: 57-58.   Inoue further teaches three side by side horizontal injection members 68A, 68B and 68C, fig. 11, with holes 61 in an inner wall surface and space between injection member inner and outer wall surfaces where gas flows.  Each of the injection members are supplied by different external supply lines at 65, fig. 11 and fig. 12; each of the injection members of Inoue have their own external supply lines (1st-1st, 1st-2nd) connected to different gas supply sources which allows for the formation of different types of films and cleaning, the supply lines also have flow controllers, col. 6: 22-33. The gas from the supply lines enter through different injection holes at 64, fig. 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Maraschin to have each injection member supplied by different external supply lines in order to allow for the formation of different types of films or cleaning for the wafers/substrates and to allow the flow of gas to be adjustable as per the teaching of Inoue. 

Regarding claim 2, Maraschin further discloses that the purge gas is supplied to the chamber through a plurality of 1st-1st injection holes among the plurality of first injection holes and likewise for the 1st-2nd injection holes, fig. 19. 

Regarding claims 3 and 4, the structure of fig. 19 of Maraschin is repeated on the right side ([0086]: “all of the side walls 2102 and back wall 2104 container plenum cavities 2130”).  With this in mind, Maraschin as modified above further teaches the limitations of claim 3 as applied above, as applied to the right side of the container.

Regarding claim 5, Maraschin further discloses an exhaust member 2132 configured to exhaust the purge gas and fumes of the storage chamber, [0087].

Regarding claim 6, Maraschin further discloses that the exhaust member is provided with an exhaust member inner wall surface in contact with the storage chamber, and
The exhaust member inner wall surface is formed with an exhaust hole (hole in bottom wall of Fig. 19 where the exhaust port 2132 connects to allow the purge gas and the fumes of the storage chamber to be exhausted to the exhaust member [0087], fig. 19 and 21. 

Allowable Subject Matter
Claims 7-10  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiroki (US 2006/0196422), fig. 8 shows different exhaust lines for horizontal areas that are stacked vertically.  Maeng et al. (US 8895356) shows horizontally oriented injection members 34, fig. 12, but only one line 32 that connects all horizontal members; Maeng does not teach horizontal partitions.  No available prior art teaches both horizontal and vertical partitions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735